DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending in the application and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibanez Moreira et al. (US 2017/0297424 A1) hereinafter Ibanez.
Claim 1:
Ibanez discloses a traveling air introducing mechanism comprising: a frame having an opening through which traveling air is introduced; and [Fig. 1, Items 1, 2] a flap having a plate shape and provided inside the frame so as to be rotatable between a position where the flap closes the opening and a position where the flap opens the opening, [Figs. 1-2, Items 30, 31] wherein the flap includes a body having a plate shape, a pivot shaft portion on at least one end of the body, and a plate portion disposed at the 
Claim 2:
Ibanez, as shown in the rejection above, discloses all the limitations of claim 1.
Ibanez also discloses wherein the plate portion includes a protrusion on a face of the plate portion facing the frame. [Protruding portion from out from the flaps 30, 31]
Claim 3:
Ibanez, as shown in the rejection above, discloses all the limitations of claim 2.
Ibanez also discloses wherein the body is shaped to extend radially outward from the pivot shaft portion, [Portion of flaps extending from the protrusion] the protrusion is a rib extending radially outwardly away from the pivot shaft portion and in the same direction as the body, and the rib is dimensioned such that a length of the rib in a plate width direction of the body is longer than a length of the rib in a thickness direction of the body. [Protruding portion from out from the flaps 30, 31]
Claim 4:
Ibanez, as shown in the rejection above, discloses all the limitations of claim 3.
Ibanez also discloses wherein a plurality of the flaps are provided inside the frame, [Figs. 1-2, Items 30, 31] the traveling air introducing mechanism further comprises: a drive part disposed within a wall portion constituting the frame, the drive part being configured to rotate and drive the pivot shaft portion of a predetermined flap 
Claim 6:
Ibanez, as shown in the rejection above, discloses all the limitations of claim 1.
Ibanez also discloses wherein a plurality of the flaps are provided inside the frame, [Figs. 1-2, Items 30, 31] the traveling air introducing mechanism further comprises: a drive part disposed within a wall portion constituting the frame, the drive part being configured to rotate and drive the pivot shaft portion of a predetermined flap out of the plurality of the flaps; and a transmission mechanism configured to transmit rotary driving force from the predetermined flap to others of the plurality of the flaps than the predetermined flap and cause the others of the plurality of the flaps to rotate in conjunction with the predetermined flap, and the plate portion is provided only to the pivot shaft portion of the predetermined flap. [Para. 0053; Fig. 3, Item 2; Fig. 5, Items 30, 62]
Claim 8:
Ibanez, as shown in the rejection above, discloses all the limitations of claim 2.
Ibanez also discloses wherein a plurality of the flaps are provided inside the frame, [Figs. 1-2, Items 30, 31] the traveling air introducing mechanism further comprises: a drive part disposed within a wall portion constituting the frame, the drive 
Claim 12:
Ibanez, as shown in the rejection above, discloses all the limitations of claim 1.
Ibanez also discloses wherein the plate portion has a larger area than that of the insertion hole when the plate portion is viewed along an axial direction of the pivot shaft portion. [Insertion hole is where the pins 32 intersect with the structure 2; Items 30, 31]
Claim 13:
Ibanez, as shown in the rejection above, discloses all the limitations of claim 2.
Ibanez also discloses wherein the plate portion has a larger area than that of the insertion hole when the plate portion is viewed along an axial direction of the pivot shaft portion. [Insertion hole is where the pins 32 intersect with the structure 2; Items 30, 31]
Claim 14:
Ibanez, as shown in the rejection above, discloses all the limitations of claim 6.
Ibanez also discloses wherein the plate portion has a larger area than that of the insertion hole when the plate portion is viewed along an axial direction of the pivot shaft portion. [Insertion hole is where the pins 32 intersect with the structure 2; Items 30, 31]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ibanez in view of Gallagher Gil (US 2020/0130500 A1) hereinafter Gallagher.
Claim 5:
Ibanez, as shown in the rejection above, discloses all the limitations of claim 3.
	Ibanez doesn’t explicitly disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part, the pivot shaft portion is provided on a periphery of the pivot shaft portion with a protrusion for use in learning positioning of the body, and the insertion hole is sized to be able to accommodate the protrusion.
	However, Gallagher does disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part, the pivot shaft portion is provided on a periphery of the pivot shaft 
Ibanez in view of Gallagher teach all of the claimed features except for and the insertion hole is sized to be able to accommodate the protrusion. This is considered by the examiner to be a change in the shape of the support structure since modifying Ibanez in view of Gallagher to meet the claimed limitations would require nothing more than changing the shape of the stop mechanism from an insertion hole to a stop as defined by Gallagher [Item 21]. It has been held that absent persuasive evidence that the particular configuration of the claimed structure was significant, a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 IV A. Since applicant has failed to provide persuasive evidence on the record that providing the support structure as an insertion hole is significant in any way, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Ibanez and Gallagher so that the stop is an insertion hole would produce nothing more than predictable results within the level of ordinary skill in the art, since it has been held a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ibanez Moreira with the disclosure of Gallagher to not over torque the flaps thus causing damage.
Claim 7:
Ibanez, as shown in the rejection above, discloses all the limitations of claim 1.

	However, Gallagher does disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part, the pivot shaft portion is provided on a periphery of the pivot shaft portion with a protrusion for use in learning positioning of the body, [Para. 0022-0023; Item 41].
Ibanez in view of Gallagher teach all of the claimed features except for and the insertion hole is sized to be able to accommodate the protrusion. This is considered by the examiner to be a change in the shape of the support structure since modifying Ibanez in view of Gallagher to meet the claimed limitations would require nothing more than changing the shape of the stop mechanism from an insertion hole to a stop as defined by Gallagher [Item 21]. It has been held that absent persuasive evidence that the particular configuration of the claimed structure was significant, a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 IV A. Since applicant has failed to provide persuasive evidence on 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ibanez Moreira with the disclosure of Gallagher to not over torque the flaps thus causing damage.
Claim 9:
Ibanez, as shown in the rejection above, discloses all the limitations of claim 2.
Ibanez doesn’t explicitly disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part, the pivot shaft portion is provided on a periphery of the pivot shaft portion with a protrusion for use in learning positioning of the body, and the insertion hole is sized to be able to accommodate the protrusion.
	However, Gallagher does disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part, the pivot shaft portion is provided on a periphery of the pivot shaft 
Ibanez in view of Gallagher teach all of the claimed features except for and the insertion hole is sized to be able to accommodate the protrusion. This is considered by the examiner to be a change in the shape of the support structure since modifying Ibanez in view of Gallagher to meet the claimed limitations would require nothing more than changing the shape of the stop mechanism from an insertion hole to a stop as defined by Gallagher [Item 21]. It has been held that absent persuasive evidence that the particular configuration of the claimed structure was significant, a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 IV A. Since applicant has failed to provide persuasive evidence on the record that providing the support structure as an insertion hole is significant in any way, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Ibanez and Gallagher so that the stop is an insertion hole would produce nothing more than predictable results within the level of ordinary skill in the art, since it has been held a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ibanez Moreira with the disclosure of Gallagher to not over torque the flaps thus causing damage.
Claim 10:
Ibanez, as shown in the rejection above, discloses all the limitations of claim 8.

However, Gallagher does disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part, the pivot shaft portion is provided on a periphery of the pivot shaft portion with a protrusion for use in learning positioning of the body, [Para. 0022-0023; Item 41].
Ibanez in view of Gallagher teach all of the claimed features except for and the insertion hole is sized to be able to accommodate the protrusion. This is considered by the examiner to be a change in the shape of the support structure since modifying Ibanez in view of Gallagher to meet the claimed limitations would require nothing more than changing the shape of the stop mechanism from an insertion hole to a stop as defined by Gallagher [Item 21]. It has been held that absent persuasive evidence that the particular configuration of the claimed structure was significant, a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 IV A. Since applicant has failed to provide persuasive evidence on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ibanez Moreira with the disclosure of Gallagher to not over torque the flaps thus causing damage.
Claim 11:
Ibanez and Gallagher, as shown in the rejection above, discloses all the limitations of claim 7.
Ibanez doesn’t explicitly disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part, the pivot shaft portion is provided on a periphery of the pivot shaft portion with a protrusion for use in learning positioning of the body, and the insertion hole is sized to be able to accommodate the protrusion.
However, Gallagher does disclose further comprising a drive part configured to rotate and drive the pivot shaft portion of the flap, wherein the drive part has a function of learning positioning of a predetermined open position and a predetermined closed position for the body as initial settings in a state where the pivot shaft portion is coupled to the drive part, the pivot shaft portion is provided on a periphery of the pivot shaft portion with a protrusion for use in learning positioning of the body, [Para. 0022-0023; Item 41].
Ibanez in view of Gallagher teach all of the claimed features except for and the insertion hole is sized to be able to accommodate the protrusion. This is considered by the examiner to be a change in the shape of the support structure since modifying Ibanez in view of Gallagher to meet the claimed limitations would require nothing more than changing the shape of the stop mechanism from an insertion hole to a stop as defined by Gallagher [Item 21]. It has been held that absent persuasive evidence that the particular configuration of the claimed structure was significant, a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious, see MPEP 2144.04 IV A. Since applicant has failed to provide persuasive evidence on the record that providing the support structure as an insertion hole is significant in any way, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Ibanez and Gallagher so that the stop is an insertion hole would produce nothing more than predictable results within the level of ordinary skill in the art, since it has been held a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Ibanez Moreira with the disclosure of Gallagher to not over torque the flaps thus causing damage.
Claim 15:
Ibanez, as shown in the rejection above, discloses all the limitations of claim 6.
Ibanez also discloses wherein the plate portion has a larger area than that of the insertion hole when the plate portion is viewed along an axial direction of the pivot shaft portion. [Insertion hole is where the pins 32 intersect with the structure 2; Items 30, 31]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747